DETAILED ACTION
Response to Amendment
This Action is in response to the Amendment filed July 12, 2021.
In view of the Amendment, the objection to the drawings, set forth in the Office Action dated 04/13/2021, is withdrawn.
Claims 1-11 are pending.

Allowable Subject Matter
Claims 1-11 are allowed.
The following is an examiner’s statement of reasons for allowance: based on Applicant’s statement that the subject matter disclosed in US 2018/0001075 to Kirson and the claimed invention were owned by the same person or subject to an obligation of assignment to the same person, the 35 USC 103 rejection of claims 1-4 and 6 is obviated; and Applicant’s arguments concerning the four specific positions of electrodes is persuasive. The prior art of record fails to teach or reasonably suggest, within the context of the other claimed elements, the concept of positioning four sets of electrodes, each in a specific location on a patient’s brain; then applying, in alternating sequence, an alternating voltage between the first and second sets of electrodes and between the third and fourth sets of electrodes;  then determining which of the electrode positions results in an alternating electric field in the person’s brain with high uniformity; and recommending positions for the first, second, third, and fourth sets of electrodes based on the determining step. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE M VOORHEES whose telephone number is (571)270-3846.  The examiner can normally be reached on Monday-Friday 8:30 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on 571 272 4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CATHERINE M VOORHEES/Primary Examiner, Art Unit 3792